UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6530



CHARLES BENNIE HUNT,

                                              Plaintiff - Appellant,

          versus


JOEL GARTH LOCKLEAR,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-561-5-CT-H)


Submitted:   July 27, 2000                 Decided:   August 4, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Bennie Hunt, Appellant Pro Se. Mark Allen Davis, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Bennie Hunt appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Although the district court addressed Hunt’s

claims on the merits, we find that the action was barred by North

Carolina’s three-year statute of limitations. See Wilson v. Garcia,

471 U.S. 261, 276-80 (1985) (holding that in § 1983 actions, state

statute of limitations for personal injury applies); Brooks v. City

of Winston-Salem, 85 F.3d 178, 181 (4th Cir. 1996) (noting that

three-year period for personal injury actions set forth in N.C.

Gen. Stat. § 1-52(5) (Supp. 1998), is limitations period applicable

to § 1983 actions).    In any event, the district court properly de-

nied relief on the merits.     Accordingly, we affirm.   We deny the

motion to strike Hunt’s reply brief and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2